Name: Commission Regulation (EEC) No 2227/92 of 31 July 1992 amending Regulation (EEC) No 2048/90 laying down detailed rules for the application of the system of aid in favour of small cotton producers
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  farming systems
 Date Published: nan

 1 . 8 . 92No L 218/94 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2227/92 of 31 July 1992 amending Regulation (EEC) No 2048/90 laying down detailed rules for the application of the system of aid in favour of small cotton producers HAS ADOPTED THIS REGULATION : Article 1 In the first paragraph of Article 6 ( 1 ) of Regulation (EEC) No 2048/90 the words 'for the 1990/91 and 1991 /92 marketing years' shall be deleted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1152/90 of 27 April 1990 instituting a system of aid in favour of small cotton producers (') as amended by Regulation (EEC) No 2056/92 (2) and in particular Article 7 (1 ) thereof, Whereas Regulation (EEC) No 2054/92 extended the system of aid in favour of small cotton producers insti ­ tuted by Regulation (EEC) No 1152/90 to the marketing years 1989/90 to 1991 /92 ; whereas the detailed rules of application provided for in Commission Regulation (EEC) No 2048/90 (3), as amended by Regulation (EEC) No 3218/90 (4), are limited to those marketing years ; whereas, therefore, that limit should be removed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management for Flax and Hemp, Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from the 1992/93 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 116, 8 . 5. 1990, p. 1 . (2) OJ No L 215, 30. 7. 1992, p. 13 . 0 OJ No L 187, 19 . 7. 1990, p. 29. (4) OJ No L 308, 8 . 11 . 1990, p. 20.